Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Hinton appeals the district court’s order granting the Defendants’ motion to dismiss his second amended complaint alleging claims under the Fair Credit Reporting Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hinton v. Trans Union LLC, 654 F.Supp.2d 440 (E.D.Va.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.